Order entered December 1, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01027-CV

                                MARK MILLS, Appellant

                                            V.

  DAVID CARLOCK, ATTORNEY AT LAW; BLAISE GORMLEY, ATTORNEY AT
    LAW; JACKIE MILANDER, ATTORNEY AT LAW; AND D/B/A CARLOCK-
                     GORMLEY-HIGHT, Appellees

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-16-02498-D

                                        ORDER
       Before the Court is appellees’ November 28, 2016 motion for extension of time to file

appellees’ brief. We GRANT appellees’ motion and ORDER the brief filed by DECEMBER

13, 2016.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE